If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                          COURT OF APPEALS



In re ESTATE OF MEDDIE ALLEN BROWN.


 ESTATE OF MEDDIE ALLEN BROWN, by                                 UNPUBLISHED
 RANDALL S. BROWN, Personal Representative,                       April 9, 2020

              Appellee,

 v                                                                No. 342485
                                                                  Grand Traverse Probate Court
 MARK A. FARMER and BARBARA J. BROWN,                             LC No. 16-033711-DA

              Appellants.


In re M ALLEN BROWN REVOCABLE TRUST.


 M. ALLEN BROWN REVOCABLE TRUST, by
 RANDALL S. BROWN, Trustee,

              Appellee,

 v                                                                No. 342486
                                                                  Grand Traverse Probate Court
 MARK A. FARMER and BARBARA J. BROWN,                             LC No. 17-034202-TV

              Appellants.


Before: STEPHENS, P.J., and SERVITTO and RONAYNE KRAUSE, JJ.

PER CURIAM.




                                             -1-
        In Docket Nos. 342485 and 342486, appellants Mark Farmer (Farmer) and Barbara Brown
(Barbara)1 appeal by leave granted the probate court’s interlocutory orders denying Appellants’
Objection to Trustee’s Petition for Entry of Final Order Dismissing Petition and Case Pursuant to
Mediation Agreement, and the probate court’s Order Dismissing Petition or Motion for
Reconsideration. Docket No. 342485 appeals the orders in respect to the dismissal of the petition
to remove the personal representative, and in Docket No. 342486 as it pertains to the dismissal of
the petition to remove the trustee. We affirm in part, vacate in part, and remand for further
proceedings.

                                       I. BACKGROUND

        The parties, Randall Brown, Barbara Brown, and Mark Farmer, are siblings whose father,
the testator Meddie Allen Brown, devised for the assets of his trust to be distributed among them.
Randall was appointed Personal Representative of the estate and successor trustee of the trust.
Farmer petitioned the probate court in propria persona to remove Randall as personal
representative and trustee because he claimed Randall failed to both answer his questions and to
keep him informed about the estate. Farmer also alleged undue influence by Randall over the
testator such that Farmer and Barbara called the validity of the will into question.2 The removal
petition prompted court-ordered mediation. Randall and Farmer attended the mediation while
Barbara did not. Randall and Farmer signed a Settlement Agreement. The Agreement awarded
Barbara and Farmer $1,000,000 payments each in exchange for withdrawing their claims against
the estate and trust, including dismissal of the removal petition. Randall petitioned to close the
estate based on the Settlement Agreement. Barbara and Farmer, without counsel, filed an objection
to the petition arguing that Barbara should not be bound to the Settlement Agreement because she
was not notified about the mediation and did not sign the agreement. They further argued that the
Settlement Agreement should be set aside because the asset inventory Randall filed with the court
reported assets of only $1,353,617.85 which was less than the $2,000,000 payments awarded in
the Agreement. Randall replied that the funds to pay appellants would come from personal funds
he received as sole beneficiary of his father’s Fidelity account. This response prompted appellants
to assert that the Fidelity account beneficiary form actually indicated distribution to the account
owner’s descendants and not to just Randall.

        Barbara retained counsel and appeared at the objection hearing. The court dismissed the
appellants’ petition for removal and approved closure of the estate based on the Settlement
Agreement. It determined that Barbara was bound by the actions of fiduciary Randall under MCR
5.120 where she had not previously intervened in mediation or appeared for any other court
proceedings. It interpreted the Fidelity beneficiary form as the account owner identifying Randall
as the primary beneficiary and found any confusion regarding that choice to be governed by the




1
  To avoid confusion, appellant Barbara Brown and appellee Randall Brown are referred to by
their first names.
2
  While Barbara did not sign the petition for removal, her contention is that Farmer’s filing
represented her same concerns.

                                               -2-
language of the form that again defaulted to Randall as primary beneficiary. The appellants moved
for reconsideration that was denied.

                             II. THE SETTLEMENT AGREEMENT

        Farmer and Barbara first argue that the Settlement Agreement should be set aside because
1) Barbara did not receive notice of or participate in the mediation and 2) the Settlement Agreement
was obtained by fraud, was without adequate consideration, and was impossible to perform. We
agree with the first contention, but hold that appellants only prove that the agreement should be
set aside as to Barbara, not Farmer. We reject appellants’ second contention as to both appellants.

                                  A. STANDARD OF REVIEW

        “[A]ppeals from a probate court decision are on the record, not de novo.” In re Temple
Marital Trust, 278 Mich. App. 122, 128; 748 NW2d 265 (2008). This Court reviews the probate
court’s factual findings for clear error and its dispositional rulings for an abuse of discretion. In
re Lundy Estate, 291 Mich. App. 347, 352; 804 NW2d 773 (2011). “A finding is clearly erroneous
when a reviewing court is left with a definite and firm conviction that a mistake has been made,
even if there is evidence to support the finding.” In re Duke Estate, 312 Mich. App. 574, 580-581;
887 NW2d 1 (2015) (quotation marks and citation omitted). “An abuse of discretion occurs when
the decision results in an outcome falling outside the principled range of outcomes.” Radeljak v
DaimlerChrysler Corp, 475 Mich. 598, 603; 719 NW2d 40 (2006).

        The court’s decision to enter a settlement agreement is reviewed for an abuse of discretion.
Howard v Howard, 134 Mich. App. 391, 396-397; 352 NW2d 280 (1984). So is this Court’s review
of a probate court’s decision on a petition to remove a fiduciary for an abuse of discretion. In re
Conservatorship of Shirley Bittner, 312 Mich. App. 227; 879 NW2d 269 (2015).

       We review questions of contract interpretation, including settlement agreements, de novo
as questions of a law. Kloian v Domino’s Pizza LLC, 273 Mich. App. 449, 452; 733 NW2d 766
(2006). We also review de novo issues involving the interpretation of a court rule. Michigan
Mutual Ins Co v Indiana Ins Co, 247 Mich. App. 480, 483; 637 NW2d 232 (2001).

                                          B. ANALYSIS

                               1. NOTICE OF THE MEDIATION

        The probate court found that the Settlement Agreement was binding and enforceable
against Barbara under MCR 5.120, which provides:

                The fiduciary represents the interested persons in a contested matter. The
       fiduciary must give notice to all interested persons whose addresses are known that
       a contested matter has been commenced and must keep such interested persons
       reasonably informed of the fiduciary’s actions concerning the matter. The fiduciary
       must inform the interested persons that they may file a petition to intervene in the
       matter and that failure to intervene shall result in their being bound by the actions
       of the fiduciary. The interested person shall be bound by the actions of the fiduciary


                                                -3-
        after such notice and until the interested person notifies the fiduciary that the
        interested person has filed with the court a petition to intervene.

Plainly read, MCR 5.120 charges the fiduciary with the responsibility of providing notice of a
contested matter to all interested persons. It further creates a continuing obligation for the fiduciary
to keep the interested persons reasonably informed of the contested matter. This obligation
includes notifying the interested persons of their right to file a petition to intervene in the contested
matter and that they could be bound by the actions of the fiduciary. Provisions of the Estates and
Protected Individuals Code (EPIC), MCL 700.1101 et seq. state a similar obligation for the trustee
to “keep the qualified trust beneficiaries[3] reasonably informed about the administration of the
trust and of the material facts necessary for them to protect their interests.” MCL 700.7814; see
also MCL 700.3705(d)4.

        The probate court erred in finding that Barbara was bound by the actions of the fiduciary
(Randall) in negotiating the Settlement Agreement, because she was noticed “all along the way”
and chose not to intervene in the mediation. The only notice sent to Barbara regarding the
mediation was the probate court’s February 22, 2017 letter to all interested parties and the attached
Pre-Trial Scheduling Conference Order. Appellee Randall relies on this communication from the
court as having fulfilled the requirements of MCR 5.120.5 The February letter advised that the
parties selected mediator John Blakeslee and that mediation must be completed by June 7, 2017.
The scheduling conference order provided that a Settlement Conference was scheduled for June
26, 2017. The February letter was sent from the probate court and not the fiduciary as was required
by MCR 5.120. It was not followed by any other notice from the fiduciary to keep the interested


3
  EPIC defines a “qualified trust beneficiary” as “a trust beneficiary to whom 1 or more of the
following apply on the date the trust beneficiary’s qualification is determined: (i) The trust
beneficiary is a distributee or permissible distributee of trust income or principal. . . .” MCL
700.7103(g)(i). No party disputes that Barbara is a qualified trust beneficiary.
4
  “That, if the estate is not settled within 1 year after the personal representative's appointment,
within 28 days after the anniversary of the appointment, the personal representative must file with
the court and send to each interested person a notice that the estate remains under administration
and must specify the reason for the continuation of settlement proceedings. If such a notice is not
received, an interested person may petition the court for a hearing on the necessity for continued
administration or for closure of the estate.” MCL 700.3705(g).
5
  Appellee also argues that under MCR 2.411(C)(1) Barbara was not a party required to receive
notice of the mediation where the petition to remove appellee as personal representative and trustee
was filed by Farmer, only. MCR 2.411(C)(1) requires the mediator to contact the parties to
schedule mediation. Appellee states that because Barbara was not contacted by the mediator she
was not considered a party to the mediation required to receive notice. Regardless, appellee’s
argument does not relieve appellee of his duties under MCR 5.120, MCL 700.3705, and MCL
700.7814.




                                                  -4-
parties reasonably informed. The court’s notice did not advise the interested parties of their rights
to intervene. MCR 5.120 provides that “[t]he interested person shall be bound by the actions of
the fiduciary after such notice . . . .” Without the required notices, the interested person, Barbara,
was not bound.

        The remainder of MCR 5.120 clearly states that the interested person is bound “. . . after
such notice and until the interested person notifies the fiduciary that the interested person has filed
with the court a petition to intervene.” (Emphasis added). Barbara, in propria persona, intervened
in the contested proceedings on July 6, 2017, by filing an Objection and Response to Trustee’s
Petition for Entry of Final Order Dismissing Petition and Case Pursuant to Mediation Agreement.
Her intervention was within one month of fiduciary Randall’s June 13, 2017 petition to settle the
estate pursuant to the mediation agreement. Despite the probate court’s implication that Barbara’s
intervention was untimely, there is no temporal requirement in the rule or in case law concerning
the time in which an interested person must intervene.6 The dismissal of Barbara’s objections also
meant the court never reached the merit of Barbara’s challenges to the validity of the will as stated
by Farmer in the petition to remove Randall as personal representative and trustee.

        The final reason that Barbara is not bound by the settlement agreement is that neither she
nor any person with authority to represent her signed the agreement. Under MCR 2.507(G), “[a]n
agreement or consent between the parties or their attorneys respecting the proceedings in an action
is not binding unless it was made in open court, or unless evidence of the agreement is in writing,
subscribed by the party against whom the agreement is offered or by that party’s attorney.” The
Settlement Agreement was not made in open court, but reduced to writing at the mediation. In
order to be binding against Barbara it must have been signed by either her or her attorney. MCR
2.507(G). However, neither Barbara nor her attorney signed the Settlement Agreement, and
neither Randall nor Farmer signed as a representative of Barbara.

         We reject appellee’s argument that Barbara is bound to the Settlement Agreement under
MCL 700.7411, which concerns the termination and modification of non-charitable trusts, instead
of MCR 5.120. Appellee did not raise this contention below, and we decline to consider it in the
first instance. In re Leete Estate, 290 Mich. App. 647, 654-655; 803 NW2d 889 (2010). “[A]ppeals
from a probate court decision are on the record, not de novo,” In re Temple Marital Trust, 278
Mich. App. at 128, and we have no record of the court’s ruling on this issue. “We need not address




6
  In passing, appellee raises the issue on appeal of whether the probate court correctly applied
MCR 5.120. Appellee argues that MCR 5.120 applies when the contested matter is between the
fiduciary and a third-party. Appellee does not cite any support for his interpretation of the court
rule outside of his personal “understanding of the law.” Further, the only case to cite MCR 5.120
makes no such pronouncement or interpretation of the rule suggested by appellee. See In re Estate
of Scarchilli, unpublished per curiam opinion of the Court of Appeals, issued December 6, 1996
(Docket Nos. 180706, 180736, 184902).


                                                 -5-
issues first raised on appeal.” Polkton Charter Tp v Pellegrom, 265 Mich. App. 88, 95; 693 NW2d
170 (2005).7

                   2. FRAUD, CONSIDERATION, AND PERFORMANCE

        Next, appellants Farmer and Barbara argue that the Settlement Agreement should be set
aside as to both of them because it lacked mutual assent, was fraudulently procured and impossible
to perform.

        “An agreement to settle a pending lawsuit is a contract and is to be governed by the legal
principles applicable to the construction and interpretation of contracts.” Walbridge Aldinger Co
v Walcon Corp, 207 Mich. App. 566, 571; 525 NW2d 489 (1994). “Before a contract can be
completed, there must be an offer and acceptance.” Pakideh v Franklin Commercial Mortg Group,
Inc, 213 Mich. App. 636, 640; 540 NW2d 777 (1995). “An offer is defined as the manifestation of
willingness to enter into a bargain, so made as to justify another person in understanding that his
assent to that bargain is invited and will conclude it.” Eerdmans v Maki, 226 Mich. App. 360, 364;
573 NW2d 329 (1997). There is no mutual assent when one party manifests an intent not to be
bound by an offer. Angelo DiPonio Equip Co v State, Dep’t of State Hwys & Transp, 107 Mich
App 756, 759–760; 309 NW2d 566 (1981). In order to form a valid settlement agreement, there
must also be a meeting of the minds regarding all the material facts. Siegel v Spinny, 141 Mich
App 346, 350; 367 NW2d 860 (1985). “Legal consideration also is required for a binding
contract.” Yoches v City of Dearborn, 320 Mich. App. 461, 479; 904 NW2d 887 (2017), app den
501 Mich. 1074; 911 NW2d 189 (2018). Consideration is “[s]ome right, interest, profit or benefit
accruing to one party, or some forbearance, detriment, loss, or responsibility, given, suffered, or
undertaken by the other.” Sands Appliance Servs, Inc v Wilson, 463 Mich. 231, 242; 615 NW2d
241 (2000), quoting Black’s Law Dictionary (6th ed), p. 306.

        As for Barbara, appellants argue that there was no mutual assent where she had not
participated in the mediation and no acceptance of the settlement offer where she had not signed
the Settlement Agreement. We agree. In her affidavit, Barbara averred that she was not aware of
the mediation’s occurrence or the Settlement Agreement until after it was completed and requested
that the Settlement Agreement be set aside so that she could participate in the process. There is
no evidence that Barbara accepted appellee Randall’s offer for her to release her claims against the
estate and trust in exchange for $1,000,000. The pleadings before the mediation gave no indication
that she would accept such an offer, she was not consulted during the mediation, neither Randall
or Farmer signed as her representative to express her assent, and Barbara later expressed a clear
intent not to be bound by the offer.

        As for Farmer, appellants argue that there was no full disclosure of the Fidelity account for
there to be a meeting of the minds between Farmer and Randall. We disagree. The language of
the Settlement Agreement required Randall to file an affidavit attesting to full disclosure of the
assets of the trust and estate. The agreement specifically exempted full disclosure of the Fidelity



7
 For the same reasons, we decline to review appellee’s additional new arguments that Barbara is
bound to the Settlement Agreement under MCR 2.205(B)(4) and MCL 700.7304.

                                                -6-
account, however. Farmer admits he was aware of the inventory, accountings and financial
disclosure submitted by Randall coming into the mediation. Indeed, the amended inventory was
filed on March 8, 2017, and the Settlement Agreement was dated thereafter on May 23, 2017.
Farmer had second thoughts. “[A] party cannot void a settlement agreement merely because [he]
has had a change of heart, nor can he do so merely because [his] assessment of the consequences
[of the settlement] was incorrect.” Clark v Al-Amin, 309 Mich. App. 387, 396; 872 NW2d 730
(2015) (quotation marks and citation omitted). Accordingly, the court’s decision to deny setting
aside the Settlement Agreement as to Farmer based on lack of mutual assent was not erroneous.

         As to both appellants, they argue that the Settlement Agreement should be set aside because
it was procured by fraud, lacked considered and was impossible to perform. “As a general rule,
settlement agreements are final and cannot be modified.” Clark v Al-Amin, 309 Mich. App. 387,
395; 872 NW2d 730 (2015) (quotation marks and citation omitted). “Absent a showing of factors
such as fraud or duress, courts act properly when they enforce such agreements.” Massachusetts
Indem & Life Ins Co v Thomas, 206 Mich. App. 265, 268; 520 NW2d 708 (1994). To prove fraud,
appellants must show “(1) that the defendant made a material representation; (2) that it was false;
(3) that when the defendant made it the defendant knew that it was false, or that the defendant
made it recklessly, without any knowledge of its truth and as a positive assertion; (4) that the
defendant made it with the intention that it should be acted on by the plaintiff; (5) that the plaintiff
acted in reliance on it; and (6) that the plaintiff thereby suffered injury.” Hord v Envtl Research
Inst of Michigan, 228 Mich. App. 638, 642; 579 NW2d 133 (1998). Moreover, “[a] promisor’s
liability may be extinguished in the event his or her contractual promise becomes objectively
impossible to perform.” Roberts v Farmers Ins Exchange, 275 Mich. App. 58, 73–74; 737 NW2d
332 (2007). “Impossibility of performance may be classified as original impossibility or
supervening impossibility. The former is impossibility of performance existing when the contract
was entered into, so that the contract was to do something which from the outset was impossible;
whereas supervening impossibility is that which develops some time after the inception of the
contract.” Rogers Plaza, Inc v SS Kresge Co, 32 Mich. App. 724, 743; 189 NW2d 346 (1971)
(quotation omitted). Although appellants do not specifically state so, their contentions are
grounded in original impossibility.

        Appellants’ arguments are without merit. Under the Settlement Agreement, appellee
Randall promised to pay appellants Farmer and Barbara each $1,000,000, in exchange for
appellants’ promise to withdraw the petition for removal and release all claims against the estate
and trust. Appellants argue that the reported $1,353,617.85 amended asset inventory must have
been a false representation of the total amount of assets if appellee Randall was able to negotiate
a settlement more than double what appellants were to receive under the trust. Appellants’ fraud
claims are pure conjecture. The claims were made after appellee Randall filed an affidavit averring
that he had disclosed all estate and trust assets and the court’s December 21, 2017 order that clearly
stated the funds to pay appellants were not coming from the estate and trust assets but from
Randall’s personal funds. The court ordered, “Randall S. Brown shall pay from the proceeds of
the trust account and from his personal funds, to each of the Interested Parties, Mark A. Farmer
and Barbara J. Brown, the sum of One Million ($1,000,000) Dollars each[.]” There was no factual
basis to find that appellee Randall misrepresented the total amount of estate and trust assets. The
understanding was that appellee Randall was to use the funds he received from the Fidelity account
to pay appellants. The fact that Fidelity had already distributed these funds to appellee further

                                                  -7-
supported a finding that his promise under the Settlement Agreement was possible to perform and
supported with adequate consideration.

                                III. THE FIDELITY ACCOUNT

       Appellants Farmer and Barbara argue that the probate court erred in its interpretation of
the Fidelity beneficiary form to find that the proceeds of the Fidelity account were only payable to
appellee Randall and not part of the estate. We disagree.

                                 A. STANDARD OF REVIEW

        “[A]ppeals from a probate court decision are on the record, not de novo.” In re Temple
Marital Trust, 278 Mich. App. at 128. This Court reviews the probate court’s factual findings for
clear error and its dispositional rulings for an abuse of discretion. In re Lundy Estate, 291 Mich
App at 352. “A finding is clearly erroneous when a reviewing court is left with a definite and firm
conviction that a mistake has been made, even if there is evidence to support the finding.” In re
Duke Estate, 312 Mich. App. at 580-581 (quotation marks and citation omitted). “An abuse of
discretion occurs when the decision results in an outcome falling outside the principled range of
outcomes.” Radeljak, 475 Mich. at 603.

       “The proper interpretation of a contract is a question of law that this Court reviews de
novo.” In re Smith Trust, 274 Mich. App. 283, 285; 731 NW2d 810 (2007).

                                         B. ANALYSIS

       The beneficiary form presented two options:

          Option A. I (we) hereby designate the person(s) named below as primary
       beneficiary(ies) to receive the assets remaining in the account listed on this form
       upon my death, or at the death of the surviving account owned if the account is
       owned by more than one person. Check the box in the far right column to designate
       that the share of the named beneficiary should be paid to his or her descendants if
       the named beneficiary does not survive the account owner (see Designated
       Beneficiary Agreement for details).

          Option B - my Descendants. (Individual account owners only. Option B is not
       permitted for joint accounts. Do not complete the primary beneficiary table in
       Option A if you elect this option. If both Option A and Option B are selected,
       Option A will govern the distribution of the account.) I designate My Descendants
       who are living at the time of my death as primary beneficiary(ies) to receive all of
       the assets remaining in the account listed on this form upon my death in the manner
       defined in the Designated Beneficiary Agreement. Fidelity may rely on certification
       of the identity of the beneficiaries entitled to receive the account from my personal
       representative, any beneficiary or representative of any beneficiary, or any other
       person deemed appropriate by Fidelity. (If you wish to designate contingent
       beneficiaries use the chart above).


                                                -8-
The box next to Option B was checked, while the box next to Option A was not. However, the
probate court interpreted the beneficiary form as the account owner also having selected Option
A because the chart for Primary Beneficiary Designation and Contingent Beneficiary Designation
was filled out. Option B provided that in the event both Option A and Option B were selected,
Option A was to govern.

        The court did not err in finding that proceeds of the Fidelity account were not part of the
estate. The Fidelity account was a transfer on death (TOD) account. According to MCL
700.6101(1)(a), a nonprobate transfer-on-death account is nontestamentary where the written
instrument is intended to pay money owned by a decedent before death to another person after the
decedent’s death. “A transfer on death resulting from a registration in beneficiary form is effective
by reason of the contract regarding the registration between the owner and the registering entity
and this part, and is not testamentary.” MCL 700.6309.

         We also agree with the probate court’s finding that, the decedent either, intended to choose
Option A or, that from the face of the document it appeared as if the decedent incorrectly chose
both options. The box next to Option B is clearly checked. However, Option B directs the
account owner “Do not complete the primary beneficiary table in Option A if you elect this option”
because under Option B, the account owner “designate[s] My Descendants who are living at the
time of my death as primary beneficiary(ies).” The last sentence of Option B states, “If you wish
to designate contingent beneficiaries use the chart above.” While the decedent listed a contingent
beneficiary, he listed Farmer, who was his son and therefore, a descendant. Under Option B, there
would be no reason to list a descendant as a contingent beneficiary when the decedent’s
descendants are already the primary beneficiaries under this option. The fact that the decedent
designated both a primary and contingent beneficiary suggests that the decedent intended to
designate specific persons under Option A. Further suggestive that the decedent intended to
choose Option A was that he chose to give 100% of his Fidelity shares to the primary beneficiary,
or if that designation failed, the contingent beneficiary. The decision to give 100% of the account
to one named beneficiary obviates the interpretation that the decedent intended for the proceeds to
be shared by his descendants. The reason that Option B is checked is unknown. However, when
it appears that the account owner selected both Option A and Option B, Fidelity’s designated
beneficiary form plainly reads that Option A governs. Thus, the probate court did not err.

                           IV. MOTION FOR RECONSIDERATION

        Appellants Farmer and Barbara argue that the probate court erred in denying their motion
for reconsideration when the court failed to genuinely reconsider the issues raised and just relied
on its prior rulings.

                                  A. STANDARD OF REVIEW

        This Court reviews for an abuse of discretion a trial court’s decision on a motion for
reconsideration. Woods v SLB Prop Mgt, LLC, 277 Mich. App. 622, 629; 750 NW2d 228, lv den
481 Mich. 916 (2008). “An abuse of discretion occurs when the decision results in an outcome
falling outside the principled range of outcomes.” Radeljak, 475 Mich. at 603.

                                          B. ANALYSIS

                                                -9-
       MCR 2.119(F)(3) provides:

               Generally, and without restricting the discretion of the court, a motion for
       rehearing or reconsideration which merely presents the same issues ruled on by the
       court, either expressly or by reasonable implication, will not be granted. The
       moving party must demonstrate a palpable error by which the court and the parties
       have been misled and show that a different disposition of the motion must result
       from correction of the error.

“Palpable” is defined as “ ‘[e]asily perceptible, plain, obvious, readily visible, noticeable, patent,
distinct, manifest.’ ” Stamp v Mill Street Inn, 152 Mich. App. 290, 294; 393 NW2d 614 (1986),
quoting Black’s Law Dictionary (5th ed), p. 1000.

        In their motion for reconsideration, appellants Farmer and Barbara requested the probate
court reconsider the portions of its order that the Settlement Agreement was binding against both
appellants and that the proceeds of the Fidelity account were payable only to appellee Randall and
were not a part of the estate. The appellants argued that the probate court committed palpable
error in finding that Barbara was bound to the Settlement Agreement when the personal
representative did not give Barbara notice of the mediation. In its order denying the motion for
reconsideration, the court reiterated its finding at the motion hearing to set aside the mediation that
Barbara was bound to the actions of the fiduciary under MCR 5.120 for failure to intervene. Again,
the court evaded analyzing the issue of notice and for this reason, the court committed palpable
error. Had the court reviewed appellee Randall’s obligations to notify and keep Barbara informed
under MCR 5.120 and EPIC, a different disposition would have resulted. The appellants also
argued that the court committed palpable error concerning its interpretation of the Fidelity
beneficiary form when “a straightforward analysis of the Beneficiary Form clearly dictates that the
funds held in the Fidelity Accounts are to be paid to the Estate of Meddie Allen Brown.”
Appellants did not identify palpable error, “but rather questioned the trial court’s reasoning and its
decisions on issues of law already decided by the court.” Herald Co, Inc v Tax Tribunal, 258 Mich
App 78, 83; 669 NW2d 862 (2003), abrogated on other grounds by Speicher v Columbia Tp Bd of
Trustees, 497 Mich. 125; 860 NW2d 51 (2014). Even so, the court did not err in finding that the
decedent intended to choose Option A and that Option A was the default in the event the decedent
chose both Option A and Option B.




                                                 -10-
                                      V. CONCLUSION

       In sum, the probate court’s finding that Barbara was bound by the Settlement Agreement
was erroneous.

        In Docket Nos. 342485 and 342486, we hold that the probate court abused its discretion in
granting Randall’s petition for Entry of Final Order Dismissing Petition and Case Pursuant to the
Settlement Agreement as it pertained to Barbara. We therefore vacate those portions of the order
that the Settlement Agreement is binding and enforceable upon Barbara and remand this matter
for further proceedings to address Barbara’s objections. We do not retain jurisdiction. We affirm
the probate court’s order in all other respects.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Deborah A. Servitto
                                                           /s/ Amy Ronayne Krause




                                              -11-